The Honorable Ted Butler Criminal District Attorney Bexar County Courthouse San Antonio, Texas 78205
Re: Application of County Civil Service Act to secretaries and clerks in the juvenile probation office.
Dear Mr. Butler:
You have requested our opinion concerning whether the secretaries and clerks in the Juvenile Probation Office of Bexar County are subject to the County Civil Service Act. V.T.C.S. art. 2372h-6.
In Attorney General Opinion H-619 (1975), we found that adult probation officers were not subject to the County Civil Service Act, since we believed the control exercised by district judges over adult probation was inconsistent with the authority of the Civil Service Commission concerning employees subject to the Act. In Attorney General Opinion H-672 (1975), we decided that juvenile probation officers were likewise not subject to the County Civil Service Act, since article 5142c-2 required such officers to be appointed subject to the approval of the Juvenile Board. Article 5142c-2 also applies to secretaries and clerks within the Juvenile Probation Office and in essence provides for the complete management of such office by the judges on the Juvenile Board. See V.T.C.S. art. 5139. This control over the Juvenile Probation Office is inconsistent with the powers of a County Civil Service Commission. Attorney General Opinions H-672 (1975); H-619 (1975). Accordingly, in our opinion, secretaries and clerks employed by the Bexar County Juvenile Probation Office are not subject to the County Civil Service Act.
 SUMMARY
Secretaries and clerks employed by the Bexar County Juvenile Probation Office are not subject to the County Civil Service Act.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee